Citation Nr: 1021758	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  05-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from March 1981 to 
March 2001.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board remanded this case in March 2008 for further 
development.  After completion of this development, the case 
has been returned to the Board for further appellate 
consideration.

The Board is cognizant that in a recent October 2009 rating 
decision, the RO already awarded the Veteran a permanent and 
total 100 percent disability rating for his combined service-
connected disabilities on a schedular basis, effective as of 
January 25, 2006.  In this regard, VA's General Counsel 
previously concluded that a claim for TDIU may not be 
considered when, as here, a schedular 100 percent rating is 
already in effect due to service-connected disability.  See 
VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green 
v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In other words, in the past, the 
TDIU claim as of January 25, 2006 would have been considered 
moot.  However, in November 2009, VA's General Counsel 
withdrew VAOPGCPREC 6-99 in light of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In 
Bradley, the Court ruled that although no additional 
disability compensation through a TDIU may be paid when a 
total 100 percent schedular disability rating is already in 
effect, VA may still potentially consider a TDIU claim in 
such instance in order to determine the Veteran's eligibility 
for Special Monthly Compensation (SMC) under section 1114(s).  
22 Vet. App. at 292-94.  Therefore, in the present decision, 
the Board will consider whether the Veteran is entitled to a 
TDIU back to the date the Veteran's claim for TDIU was filed 
(February 4, 2004), up until the present - that is, for the 
entire appeal period.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected 
disabilities:  sleep apnea, rated as 50 percent disabling; 
right shoulder tendonitis, rated as 30 percent disabling; 
left shoulder tendonitis, rated as 30 percent disabling; 
depressive disorder, rated as 30 percent disabling; cervical 
spondylosis, rated as 20 percent disabling; lumbar 
degenerative discs, rated as 20 percent disabling; a left 
knee disorder, rated as 10 percent disabling; 
gastroesophageal reflux disease (GERD), rated as 10 percent 
disabling; a left pelvic disorder, rated as 10 percent 
disabling; chronic fatigue syndrome, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; bilateral 
hearing loss, rated as 10 percent disabling; sinus residuals 
of a rhinoplasty and septoplasty, rated as 10 percent 
disabling; a left foot disorder, rated as 0 percent 
disabling; hypertension, rated as 0 percent disabling; a 
genitourinary (urethral) disorder, rated as 0 percent 
disabling; and rosacea on the nose, rated as 0 percent 
disabling.  The combined service-connected disability rating 
is 100 percent as of January 25, 2006, and 90 percent as of 
February 4, 2004, with consideration of the bilateral factor, 
meeting the percentage criteria for TDIU (under the combined 
rating table).   

2.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for 
entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, with 
regard to the TDIU issue, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because, in light of 
the allowance of the claim, any error is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected disabilities 
- in particular his depression as well as his numerous 
orthopedic disabilities.  He states he has not been able to 
work since March of 2002.  He last worked in 2001 and 2002 as 
a corrections officer and as a stocker in a warehouse.  He 
attests his worsening orthopedic problems caused back and leg 
spasms.  These disabilities have progressed to the point that 
he now requires a wheelchair.  He also attests his worsening 
depression prevented him from dealing with supervisors, co-
workers, and customers.  He finds it difficult to engage in 
activities of daily living as well.  Although he admits he 
recently finished two children's stories that were published 
and is taking online writing classes, he states he has 
received no monetary compensation for his work, as it was a 
legacy for his grandson.  At best, he asserts this would 
constitute marginal employment.  The Veteran completed two 
associates' degrees in teaching and electrical engineering.  
He is currently 51 years of age.  See February 2004 VA Form 
21-8940 (Application for Increased Compensation Based on 
Unemployability); October 2002 Social Security Administration 
(SSA) psychological evaluation; Veteran's statements dated in 
April 2004 and July 2009; lay statements from family and 
friends dated in March 2004; representative statements and 
briefs dated in December 2007, January 2010, and April 2010; 
and VA examinations dated in March 2004, January 2006, and 
April 2009.  

At present, the Veteran has the following service-connected 
disabilities:  sleep apnea, rated as 50 percent disabling; 
right shoulder tendonitis, rated as 30 percent disabling; 
left shoulder tendonitis, rated as 30 percent disabling; 
depressive disorder, rated as 30 percent disabling; cervical 
spondylosis, rated as 20 percent disabling; lumbar 
degenerative discs, rated as 20 percent disabling; a left 
knee disorder, rated as 10 percent disabling; GERD, rated as 
10 percent disabling; a left pelvic disorder, rated as 10 
percent disabling; chronic fatigue syndrome, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; sinus 
residuals of a rhinoplasty and septoplasty, rated as 10 
percent disabling; a left foot disorder, rated as 0 percent 
disabling; hypertension, rated as 0 percent disabling; a 
genitourinary (urethral) disorder, rated as 0 percent 
disabling; and rosacea on the nose, rated as 0 percent 
disabling.  

The percentage criteria for TDIU have been met since April 1, 
2001.  38 C.F.R. § 4.16(a).  That is, as of April 1, 2001, 
the combined service-connected disability rating was 80 
percent with consideration of the bilateral factor for 
various lower extremity disorders.  See 38 C.F.R. §§ 4.25 
(combined ratings table), 4.26.  As of February 4, 2004, the 
combined service-connected disability rating increased to 90 
percent.  As of January 25, 2006, the combined service-
connected disability rating increased to 100 percent.  As 
such, he meets the percentage criteria for TDIU throughout 
the entire appeal period. 

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence against the award of a TDIU, VA treatment 
records and consults dated in August 2007, September 2007, 
and September 2008 note the Veteran is in a wheelchair and 
has special adaptive equipment at home as the result of what 
is described as a lower extremity dysfunction, paralysis, or 
an unspecified spinal cord injury.  Although a history of in-
service motor vehicle accidents and a helicopter crash are 
reported by the Veteran as the source of the injury, he is 
not specifically service-connected for any paralysis.  In 
short, part of the fact that he is in a wheelchair may be due 
to nonservice-connected disability.  However, his large 
number of service-connected orthopedic disabilities also has 
to be acknowledged.  Still, a July 2004 VA treatment record 
documented that he was able to participate in a wheelchair 
basketball league at that time.  The April 2009 VA sinus 
examiner assessed that his service connected sinus problems 
do not factor into his unemployability.  VA audiological 
examinations dated in January 2006, July 2008, and April 2009 
found that his service-connected hearing loss and tinnitus do 
not affect his "normal employability."  A VA examiner also 
issued July 2008 and September 2008 opinions that the Veteran 
was still capable of sedentary to light duty occupations.  
This VA physician listed his service-connected disabilities 
as having little to no functional limitations.  Finally, the 
April 2009 VA chronic fatigue syndrome examiner performed a 
very comprehensive evaluation including an orthopedic 
assessment.  This examiner reflected that many of his 
service-connected disabilities caused no significant 
functional limitations or only mild limitations.  He is still 
able to perform the vast majority of activities of daily 
living. He is also able to write children's books, change 
spark plugs in a car, and perform gardening.  Although he 
would not be able to perform physical labor, he would still 
be able to perform sedentary gainful employment.  Overall, in 
summary, there is some probative evidence against a TDIU 
rating.      

As to the evidence in support of an award of a TDIU, credible 
lay statements and argument from the Veteran, his family, his 
friends, and his representative throughout the course of the 
appeal provide some support for his claim.  Moreover, VA 
treatment records dated from 2004 to 2009 also reveal 
significant treatment and symptoms for the Veteran's various 
service-connected disorders.  These service-connected 
disorders clearly have an impact on his employment and daily 
life.  By 2006, the Veteran was in a wheelchair, at least 
partially due to various service-connected orthopedic 
disorders.  His service-connected disabilities have clearly 
worsened over time.  In addition, the SSA ultimately 
determined in July 2004 that the Veteran was disabled and 
could not work due to his service-connected depression.  
While the decision by the SSA on a claim before that agency 
is not controlling with respect to VA's determination on a 
claim, the SSA's determination regarding the Veteran's 
unemployability and the reasons for that determination are 
pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992).  In this case, the SSA's disability determination 
provides strong evidence in support of the Veteran's TDIU 
claim, as his SSA determination is based on a service-
connected disability.   

As to the evidence in support of an award of a TDIU, Chapter 
31 VA vocational rehabilitation reports dated in January 
2007, February 2007, and July 2009 document that the Veteran 
is not able to work and sustain gainful employment due to his 
permanent and lifelong disabilities, such that he remains 
unemployable.  It was noted this was "mainly" due to 
service-connected medical and cognitive disorders.  It was 
not reasonably feasible for him to obtain a vocational goal.  
A February 2007 vocational rehabilitation independent living 
assessment found that he was dependant on his wife on a daily 
basis.  A January 2007 VA aid and attendance examiner came to 
a similar conclusion.  As well, a March 2004 VA orthopedic 
examiner noted the effect of his service-connected orthopedic 
disabilities on the Veteran's work and daily living.  
Finally, a January 2006 VA chronic fatigue examiner, after a 
thorough examination including an orthopedic assessment, 
found that the Veteran's "combined" service-connected 
disabilities created a picture of unemployability.  Based on 
the data, the VA examiner opined that "the likelihood of 
this Veteran obtaining and maintain gainful employment is 
practically nonexistent."  The Board finds this evidence is 
entitled to significant probative value in support of a TDIU 
award.  In short, there is clear, credible, and probative 
medical and lay evidence in support of a TDIU in the present 
case.  

The Board acknowledges that certain VA examiners have 
indicated that the Veteran is able to perform many aspects of 
daily living.  However, there is also evidence to the 
contrary as well.  But it will also be remembered that a 
person may be too disabled to engage in employment although 
he or she is fairly comfortable at home or upon limited 
activity, such as the Veteran in this case.  See 38 C.F.R. § 
4.10.  Moreover, a Veteran does not have to prove that he or 
she is 100% unemployable in order to establish an inability 
to maintain a substantially gainful occupation, as required 
for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson 
v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The Board has also considered the fact that the Veteran 
indicated that he recently wrote children's books that were 
published, and that he can perform gardening and other chores 
and activities, as well as online courses.  However, the 
Veteran indicated in a July 2009 statement that the SSA would 
corroborate that he has not earned any additional income 
since 2002.  It is important to emphasize that the ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  38 C.F.R. § 4.16(a); Moore 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment, i.e., earned annual income that does not exceed 
the poverty threshold for one person, is not considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

In adjudicating this TDIU claim, the Board has also 
considered the doctrine of reasonable doubt.  As the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical and lay evidence of record are all very 
probative.  But in such situations, the benefit of the doubt 
is resolved in the Veteran's favor.  Overall, the Board is 
satisfied that the Veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment.  38 C.F.R. § 4.16.  This is true 
throughout the entire appeal period, as the Veteran has 
requested a TDIU back to February 4, 2004.   Accordingly, his 
TDIU claim is granted.  38 C.F.R. § 4.3.




ORDER

A TDIU is granted, effective February 4, 2004, subject to the 
laws and regulations governing the payment of monetary 
benefits.    



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


